Field, C. J.
We think that the evidence not only fails to show the exercise of due care on the part of Edward M. Sullivan, but tends to show that he was careless. He attempted to cross the track in the daytime, when a locomotive engine, as he knew, was expected soon to pass by, and could be seen approaching for a considerable distance if he had looked to see it, and there was no evidence that he looked to see it; but there was evidence that his back was turned towards the engine “ till just as the engine struck him.” It does not clearly appear that his duty *120required him to cross the tracks towards the west, and then to cross back again; but if we assume this, still there is not sufficient evidence of due care on his part.

Judgment on the verdict.